DETAILED ACTION
Claims 1-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1715113.4, filed on 09/17/2018.

Claim Objections
Claim 1 is objected to because of the following informalities:  “…Apparatus for removing debris from a well bore or from components in the wellbore…” should read as “…Apparatus for removing debris from a wellbore or from components in the wellbore…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 22, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0267196 A1 (i.e. Mondelli et al.) in view of US Publication 2014/0096972 A1 (i.e. Leiper et al.).

In regards to claim 1, Mondelli discloses: Apparatus (at least 100) for removing debris from a well bore or from components in the wellbore (at least abstract and paragraph [0003] introduces “…The present invention relates generally to a downhole magnetic debris tool connected to the bottom of a packer isolation plug. The disclosed tool includes a magnetic shield assembly that shields the magnets as the packer isolation plug assembly is run into the well”; “…In the unsheathed position, the magnet shield assembly may act as a debris basket collecting nonmetallic downhole debris”), the apparatus comprising: 
	a main body (at least 6, 10, 20) having a longitudinal axis (as shown in at least figures 1-2 in light of the unlabeled dashed, longitudinal line); and 
	one or more magnetic assemblies (comprising at least 90, 91, 110, 120), provided on the main body, each magnetic assembly further having one or more elements (at least 110, 120) that are movable about their assembly axis between a first position (as shown in at least figure 2) for attracting debris and a second position for restricting debris attraction (as shown in at least figure 1; at least paragraphs [0033-0040] introduces “…FIG. 2 shows the isolation packer plug/magnetic debris tool assembly in the actuated position after is has been pulled from the internal seal bore of an isolation packer. The retrievable neck 5 may be used to pull the assembly out of the internal seal bore”).
	However, Mondelli appears to be silent in regards to: each magnetic assembly having an assembly axis that is spaced from and substantially parallel to said main body axis.
	Nonetheless, Leiper discloses: each magnetic assembly (at least 500, 600, 650, 900, 1000, 1400, 1420) having an assembly axis that is spaced from and substantially parallel to said main body axis (at least abstract, paragraphs [0019-0035, 0106-0111, and 0128-0139], and figures 1 & 14-17 introduces a plurality of magnets within the slot openings, at least 600, 650 which are spaced from and substantially parallel to said main body axis, at least 2034).
 that is spaced from and substantially parallel to the main body axis taught by Leiper to at least allow for removing debris from the wellbore after it has been scraped and/or brushed (at least paragraph [0004]). 

In regards to claim 2, Mondelli further discloses: wherein each magnetic assembly comprises one or more magnets (at least paragraph [0033-0040] introduces “…Magnets 110 are connected to the magnet mandrel 130”, as shown in at least figures 1-2). Leiper further discloses: wherein each magnetic assembly comprises one or more magnets (at least abstract, paragraphs [0019-0035, 0106-0111, and 0128-0139], and figures 1 & 14-17 introduces a plurality of magnets within the slot openings, at least 600, 650 which are spaced from and substantially parallel to said main body axis, at least 2034).

In regards to claim 3, Mondelli further discloses: wherein the one or more magnets of each magnetic assembly are provided as a plurality of magnets (at least paragraph [0033-0040] introduces “…Magnets 110 are connected to the magnet mandrel 130”, as shown in at least figures 1-2). Leiper further discloses: wherein the one or more magnets of each magnetic assembly are provided as an array of a plurality of magnets (at least abstract, paragraphs [0019-0035, 0106-0111, and 0128-0139], and figures 1 & 14-17 introduces a plurality of magnets within the slot openings, at least 600, 650 which are spaced from and substantially parallel to said main body axis, at least 2034).

In regards to claim 4, Leiper further discloses: wherein the array is arranged with magnets of opposite polarity situated adjacent one other (at least abstract, paragraphs [0019-0035, 0106-0111, and 0118-0139], and figures 1 & 11-17 introduces “…First 760, second 762, third 764, and fourth 766 recessed areas can respectively space apart first 761, second 763, third 765, and fourth 767 magnets. Additionally, first 761, second 763, third 765, and fourth 767 magnets can be of differing strengths and/or polarity (i.e., north and south pole configurations)”).

In regards to claim 5, Mondelli further discloses: wherein the one or more magnets are permanent magnets (at least paragraph [0007] introduces “…a magnetic tool consisting of a non-magnetic casing which houses a plurality of permanent magnets”).

In regards to claim 6, Mondelli further discloses: wherein the one or more elements comprise said one or more magnets (at least 110), the one or more magnets being movable about their assembly axis (as shown in at least figure 1; at least paragraphs [0033-0040] introduces “…FIG. 2 shows the isolation packer plug/magnetic debris tool assembly in the actuated position after is has been pulled from the internal seal bore of an isolation packer. The retrievable neck 5 may be used to pull the assembly out of the internal seal bore”).

In regards to claim 7, Mondelli further discloses: wherein the one or more elements comprise a movable sleeve (at least 130), the sleeve being movable about its assembly axis (as shown in light of the transitioning between at least figures 1-2).

In regards to claim 8, Mondelli further discloses: wherein the main body comprises a central tube section (at least 50, as shown in at least figures 1-2).

In regards to claim 9, Leiper further discloses: a plurality of magnetic assemblies (at least 500, 600, 650, 900, 1000, 1400, 1420; as shown in at least figures 1 & 14-17).

In regards to claim 10, Mondelli further discloses: wherein the magnetic assemblies are provided circumferentially about the main body (as shown in at least figures 1-2). Leiper further discloses: wherein the magnetic assemblies are provided circumferentially about the main body (as shown in at least figures 1 & 14-17).

In regards to claim 11, Mondelli further discloses: comprising 2 to 10 magnetic assemblies (at least figures 1-2 and paragraph [0035] introduces “…A magnet spacer 120 separates the two magnet sections 110”).

In regards to claim 12, Mondelli discloses: comprising a magnetic assembly (at least 90, 91, 110, 120).
	However, Mondelli in view of Leiper appear to be silent in regards to: comprising 6 magnetic assemblies. 
	Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Mondelli in view of Leiper to include for 6 magnetic assemblies to allow for at least covering more area within the wellbore for downhole retrieval/fishing purposes. 

In regards to claim 13, Mondelli further discloses: wherein each magnetic assembly further comprises a debris gathering cover surface (of at least 90, 91, 110, 120; as shown in at least figures 1-2).

In regards to claim 14, Mondelli further discloses: wherein each magnetic assembly comprises an elongate chamber (within at least 90, 91 as shown in at least figure 1) housing said one or more movable elements (as shown in light of the transitioning between at least figures 1-2).

In regards to claim 15, Mondelli further discloses: Leiper further discloses: wherein the one or more movable elements (at least 110) comprise having a substantially cylindrical configuration (as shown in at least figures 1-2). Leiper further discloses: wherein the one or more movable elements comprise a rotatable magnetic array having a substantially hemi-cylindrical configuration (as shown in at least figures 3-4, 7, 16, 18, 30, and 33-35).

In regards to claim 22, Mondelli discloses: wherein in the first position the one or more magnets create a magnetic field with a field depth (Examiner notes that in light of paragraphs [0038], it is inherent that the magnet(s) create a magnetic field with a field depth to “…collect metallic debris located in the well and in particular metallic debris that has collected on the top of the isolation packer as the magnetic debris tool 100 moves past the isolation packer”).
	However, Mondelli in view of Leiper appear to be silent in regards to: wherein in the first position the one or more magnets create a magnetic field with a field depth of around 2 cm to 8 cm.
	Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Mondelli in view of Leiper to include for the one or more magnets to create a magnetic field with a field depth of around 2 cm to 8 cm to 

In regards to claim 25, Mondelli discloses: A magnetic assembly (comprising at least 90, 91, 110, 120) for use in wellbore cleaning apparatus (at least abstract and paragraph [0003] introduces “…The present invention relates generally to a downhole magnetic debris tool connected to the bottom of a packer isolation plug. The disclosed tool includes a magnetic shield assembly that shields the magnets as the packer isolation plug assembly is run into the well”; “…In the unsheathed position, the magnet shield assembly may act as a debris basket collecting nonmetallic downhole debris”), the assembly comprising a substantially cylindrical chamber (at least ) housing a cylindrical magnet (at least 110), rotatable between a first position where magnetic flux emanates from the assembly (as shown in at least figure 2) and a second position where emittance of magnetic flux is restricted (as shown in at least figure 1; at least paragraphs [0033-0040] introduces “…FIG. 2 shows the isolation packer plug/magnetic debris tool assembly in the actuated position after is has been pulled from the internal seal bore of an isolation packer. The retrievable neck 5 may be used to pull the assembly out of the internal seal bore”; furthermore, Examiner notes that the claim language is broad in nature, in which the capability of the assembly to rotate within the wellbore between the first and second position is known in light of the fishing neck 5 being able to cause rotation of the assembly when packer element 10 is disengaged and moved within the wellbore).
hemi-cylindrical magnet array.
	Nonetheless, Leiper discloses: the assembly (at least 500, 600, 650, 900, 1000, 1400, 1420) comprising a cylindrical magnet array (as shown in at least figures 3-4, 7, 16, 18, 30, and 33-35).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Mondelli to include the teachings of Leiper, by modifying the magnetic assembly comprising magnets taught by Mondelli to include for the assembly to comprise a cylindrical magnet array taught by Leiper to at least allow for removing debris from the wellbore after it has been scraped and/or brushed (at least paragraph [0004]). 
	Furthermore, Mondelli in view of Leiper appears to be silent in regards to: the assembly comprising a hemi-cylindrical magnet array.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature(s) solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was  to comprise a hemi-cylindrical magnet array to at least allow for housing the magnetic elements within the downhole tool for at least purposes of removing unwanted debris/fragments from the wellbore.

In regards to claim 26, Leiper further discloses: wherein a plurality of assemblies are mounted around a tubular (at least 2000 as shown in at least figures 30-35, 48-49) member having a first end and a second end (at least 2010, 2020) releasably (in light of at least the threads and/or screws used to couple the tubular ends, as disclosed in at least paragraphs [0139-0149) engagable into a drill string (at least abstract, paragraphs [0025, 0163-0170, 0182] introduces the coupling of the assembly with a drill string).

In regards to claim 27, Leiper further discloses: wherein the plurality of assemblies are spaced and positioned (as shown in at least figures 1 & 14-17) such that magnets of the magnet array together form a Halbach array around the circumference of the tubular member (Examiner notes that the structure of the plurality of assemblies creates a Halbach array around the circumference of the tubular member as the arrangement allows for establishing magnetic fields on the front facing sides of the plurality of assemblies for purposes of at least collecting debris, while having back facing sides which creates almost no magnetic fields due to the enclosed housing).

In regards to claim 28, Leiper further discloses: a linkage configured to link the rotation the magnet arrays of each assembly such that they will rotate together (at least abstract, paragraphs [0025, 0163-0170, 0182] introduces the coupling of the assembly with a drill string; with that being said, Examiner notes that the “linkage” can be considered at least the top drive unit used to establish rotation of the downhole drilling assembly comprising the magnet arrays of each assembly where the magnets will rotate together in unison).

In regards to claim 29, Mondelli further discloses: A method of cleaning ferrous debris from a wellbore or components in the wellbore using apparatus as claimed in any of claim 1 (at least abstract and paragraph [0003] introduces “…The present invention relates generally to a downhole magnetic debris tool connected to the bottom of a packer isolation plug. The disclosed tool includes a magnetic shield assembly that shields the magnets as the packer isolation plug assembly is run into the well”; “…In the unsheathed position, the magnet shield assembly may act as a debris basket collecting nonmetallic downhole debris”), the method comprising the steps of: 
	providing the apparatus within a target area to be cleaned with the one or more magnets to the first position to attract ferrous debris (as shown in at least figure 1; at least paragraphs [0033-0040] introduces “…FIG. 2 shows the isolation packer plug/magnetic debris tool assembly in the actuated position after is has been pulled from the internal seal bore of an isolation packer. The retrievable neck 5 may be used to pull the assembly out of the internal seal bore”; “…the shield assembly has fully extended away from upper end of the tool completely unsheathing the magnets 110. The magnets 110 are then able to collect metallic debris located in the well and in particular metallic debris that has collected on the top of the isolation packer as the magnetic debris tool 100 moves past the isolation packer”); 
	removing the magnetic cleaning tool from the target area; and moving the one or more magnets to the second position to facilitate the release of the ferrous debris (Examiner notes that in light paragraphs [0033-0040], the neck 5 allows to guide the magnetic tool to a plurality of locations downhole where the debris may be collected; furthermore, at least claim 19 therein introduces “…applying a force to the isolation plug; releasing the shield assembly to uncover the at least one magnet of the magnetic debris tool; removing the isolation plug from the packer; and moving the at least one magnet past the top of the set packer, wherein the at least one magnet collect metallic debris from off of the top of the packer”).

Allowable Subject Matter
Claims 16-21 & 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676